


Exhibit 10.19
BEAZER HOMES USA, INC.
2014 LONG-TERM INCENTIVE PLAN
EMPLOYEE AWARD AGREEMENT FOR
RESTRICTED STOCK
THIS EMPLOYEE AWARD AGREEMENT FOR RESTRICTED STOCK (this “Agreement”) is made as
of September 18, 2014 by and between Beazer Homes USA, Inc., a Delaware
corporation (the “Company”), and Robert L. Salomon, an individual resident of
the State of Georgia (“Participant”).
WITNESSETH:
WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
(the “Board”) of the Company has approved the Company’s entering into a new
Employment Agreement, dated as of September 18, 2014 (the “Employment
Agreement”), with the Participant;
WHEREAS, pursuant to Section 4(e) of the Employment Agreement, the Company
agreed to grant Participant 80,000 shares of Restricted Stock under the
Company’s 2014 Long-Term Incentive Plan (the “Plan”);
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein and in the Employment Agreement, the parties hereby agree to
the terms and conditions set forth below.
1.AWARD OF RESTRICTED STOCK
(a)    Award; Effective Date. The Company hereby grants to Participant,
effective as of September 18, 2014 (the “Restricted Stock Effective Date”),
Eighty Thousand (80,000) restricted Shares (as defined in the Plan), subject to
the terms of the Plan and subject to such further restrictions as are set forth
below. Such restricted Shares are hereinafter referred to as “Restricted Stock.”
(b)    Vesting; Change in Control; Restrictions. (1) Subject in each case to the
provisions of this Section 1, Participant’s rights with respect to the
Restricted Stock awarded hereunder shall vest on the date (hereinafter referred
to as the “Vesting Date”) which is the fourth (4th) anniversary of the
Restricted Stock Effective Date, provided Participant has remained continuously
employed with the Company and/or its affiliates from the Restricted Stock
Effective Date until the Vesting Date.
(i)    In the event Participant’s employment is terminated by his Retirement (as
defined herein), as a result of his Disability (as defined in the Employment
Agreement), or Participant dies while an employee of the

1



--------------------------------------------------------------------------------




Company or any of its affiliates, in each case prior to the Vesting Date, then
all of the Restricted Stock will vest on the date of Participant’s termination
of employment by his Retirement, as a result of his Disability or the date
Participant dies while an employee of the Company or any of its affiliates.
For purposes of this Agreement, “Retirement” shall mean a voluntary termination
of employment by Participant at age 66 or older that occurs at least three years
after the Restricted Stock Effective Date when Participant is in good standing
with the Company and which is approved by the Committee.
(ii)    In the event Participant’s employment is terminated by the Company
without Cause (as defined below) prior to the Vesting Date, then the Restricted
Stock will vest with respect to such number of Shares (rounded to the nearest
whole Share) as equals the product of (x) the total number of Shares awarded to
Participant as described in Section 1(a) hereof multiplied by (y) a fraction
(not to exceed one), the numerator of which shall be equal to the number of
whole months (counting each month as ending on the first day of the calendar
month) elapsed from the Restricted Stock Effective Date until the date of such
termination without Cause (not to exceed 48), and the denominator of which shall
be 48.
(iii)    Notwithstanding Section 1(b)(i), upon the occurrence of a Change in
Control (as defined in the Plan) prior to the Vesting Date, all of the
Restricted Stock will vest upon the date of the Change in Control, provided
Participant has remained continuously employed with the Company and/or its
affiliates from the Restricted Stock Effective Date until the date of such
Change in Control.
(iv)    Prior to vesting, the Restricted Stock shall not be voluntarily or
involuntarily sold, assigned, transferred, pledged, alienated, hypothecated or
encumbered by Participant, other than by will or the laws of descent and
distribution.
(v)    Prior to vesting, Participant shall have voting rights and receive
dividends, if and when declared, on the Restricted Stock held by the Company on
behalf of Participant.
(c)    Forfeiture of Restricted Stock. In the event that Participant is
terminated by the Company for Cause or Participant resigns from or otherwise
terminates his employment with the Company (other than as a result of (i) his
Disability, (ii) death, or (iii) Retirement), prior to the Vesting Date and
prior to the date of a Change in Control, then the Restricted Stock which is
held by Participant and not vested on the date of such termination shall be
forfeited by

2



--------------------------------------------------------------------------------




Participant, and the Company shall have no further obligation to Participant
with respect to such forfeited Restricted Stock.
For purposes of this Agreement, a termination by the Company without “Cause”
shall have the same meaning as set forth in Section 9 of the Employment
Agreement.
(d)    Stock Certificates. The Restricted Stock awarded hereunder shall be held
in a book entry account by the Company. Appropriate adjustments shall be made by
the Company to the Restricted Stock awarded hereunder to reflect changes made by
the Committee pursuant to those events described in Section 2 below. Upon
vesting of the Restricted Stock awarded hereunder, the Shares shall continue to
be held in a book entry account by the Company, unless Participant requests
delivery of stock certificates representing such Shares, in which case a
certificate or certificates representing such Shares shall be delivered to
Participant, which certificate or certificates may contain such legends as the
Company, in its sole discretion, deems necessary or advisable in connection with
applicable securities laws. Such certificates shall be delivered as soon as
administratively practicable, but no later than 30 days after any such request.
2.    ADJUSTMENT OF SHARES
If there shall be any Adjustment of Shares as provided for in Section 4.3 of the
Plan, then appropriate adjustments in the outstanding portion of the Restricted
Stock shall be made by the Committee, the manner of such adjustments being made
as provided for under the Plan.
3.    MISCELLANEOUS
(a)    The Plan. The award of Restricted Stock provided for herein is made
pursuant to the Plan and is subject to the terms and conditions of the Plan. The
terms of this Agreement shall be interpreted in accordance with the Plan and any
capitalized term used in this Agreement but not defined herein or in the
Employment Agreement shall have the meaning set forth in the Plan. The Plan is
available for inspection during business hours at the principal offices of the
Company (currently located at 1000 Abernathy Road, Suite 260, Atlanta, Georgia
30328), and a copy of the Plan may be obtained by Participant through a request
in writing therefor directed to the Secretary of the Company. To the extent the
terms of this Agreement are inconsistent with the Plan, the terms of the Plan
shall control.

3



--------------------------------------------------------------------------------




(b)    No Right to Employment. This Agreement shall not confer on Participant
any right with respect to continuance of employment by the Company or any of its
affiliates, nor will it interfere in any way with the right of the Company or
any of its affiliates to terminate the employment of Participant at any time for
any reason.
(c)    Taxes. Participant shall be responsible for satisfying any income and
employment tax withholding obligations attributable to participation in the Plan
and the vesting of the Restricted Stock. Participant may elect to satisfy his
federal and state income and employment tax withholding obligations upon the
vesting of Restricted Stock, by (i) having the Company withhold a portion of the
Shares otherwise to be delivered upon the vesting of Restricted Stock having a
Fair Market Value (as defined in the Plan) equal to the minimum amount of
federal and state income and employment taxes required to be withheld, (ii)
delivering to the Company Shares other than the Shares issuable upon the vesting
of Restricted Stock with a Fair Market Value equal to such taxes, (iii)
delivering to the Company cash, check (bank check, certified check or personal
check), money order or wire transfer equal to such taxes upon the vesting of
Restricted Stock, or (iv) any combination of Sections 3(c)(i) through (iii). Any
election to have Shares withheld must be made on or before the date that the
amount of tax to be withheld is determined. Participant may not make a Section
83(b) election with respect to the Restricted Stock awarded hereunder.
(d)    Recoupment of Incentive Compensation. This grant of Restricted Stock
shall be subject to the terms of any policy of recoupment of compensation
adopted by the Company as provided for in Section 4(h) of the Employment
Agreement and Participant hereby agrees to the requirements of this Section
3(d).
(e)    Waivers. No waiver at any time of any term or provision of this Agreement
shall be construed as a waiver of any other term or provision of this Agreement
and a waiver at any time of any term or provision of this Agreement shall not be
construed as a waiver at any subsequent time of the same term or provision.
(f)    Headings. All headings set forth in this Agreement are intended for
convenience only and shall not control or affect the meaning, construction or
effect of this Agreement or of any of the provisions hereof.
(g)    Counterparts. This Agreement may be executed via facsimile transmission
signature and in counterparts, each of which shall be deemed to be an original
but all of which together will constitute one and the same instrument.

4



--------------------------------------------------------------------------------




(h)    Committee Determinations. The Committee shall have the discretionary
authority to interpret, construe and administer the terms of this Agreement in
accordance with the Plan.
(i)    Law Governing Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.



5



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this EMPLOYEE AWARD
AGREEMENT FOR RESTRICTED STOCK covering the award of Restricted Stock, dated as
of the date first written above.


BEAZER HOMES USA, INC.




By: /s/ Brian C. Beazer_________________
Name: Brian C. Beazer    
Title:    Chairman




PARTICIPANT




/s/ Robert L. Salomon____________________
Name: Robert L. Salomon



6

